Citation Nr: 1547212	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-06 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine disorder prior to September 17, 2011, and in excess of 40 percent on and after September 17, 2011.  

2.  Entitlement to an increased rating for a residuals of a right knee injury with degenerative joint disease, currently evaluated as 10 percent disabling, to include the question of entitlement to a separate rating on the basis of instability.  

3.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling, to include the question of entitlement to a separate rating on the basis of instability.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU), prior to April 20, 2013.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1993.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the rating for a service-connected lumbar spine disorder was increased from 10 to 20 percent and previously assigned 10 percent ratings for disabilities of each knee based on arthritic involvement and associated limitation of motion were confirmed and continued.  By rating action in March 2013, the RO increased the rating assigned for the Veteran's lumbar spine disorder from 20 percent to 40 percent, effective from September 17, 2011.  

By its decision of December 2014, the Board denied entitlement to an increased rating for a lumbar spine disorder for both periods at issue and took other actions, including dismissal of a withdrawn appeal for service connection for an upper back disorder, denial of higher ratings for neurological involvement of each lower extremity due to the Veteran's lumbar spine disorder, and remand of claims for increase for each knee and a TDIU so that additional development could be undertaken by the Agency of Original Jurisdiction (AOJ).  Following attempts by the AOJ to complete the requested actions as to those matters remanded, that portion of the case has been returned to the Board for further review and the Board notes upon return of the case that the record, as developed, raises issues as to the Veteran's entitlement to separate ratings for each knee on the basis of ligamentous instability, which are herein addressed to the extent indicated.  

As to Board's adverse action in December 2014, an appeal followed to the United States Court of Appeals for Veterans Claims, hereinafter Court, only as to the ratings for assignment for the Veteran's lumbar spine disability.  The parties to that appeal thereafter jointly moved the Court to vacate and remand that matter to the Board on the basis of the Board's failure to provide an adequate statement of reasons and bases in determining whether to refer the Veteran's claim for an extraschedular rating for his lumbar spine disorder.  The Court by its August 2015 order granted the parties' motion and the case has since been returned to the Board for further consideration.  

The Board herein grants separate schedular ratings of 20 percent for instability affecting each of the Veteran's knees and the remaining portion of the appeal, inclusive of the Veteran's entitlement to ratings in excess of 20 percent for instability of each knee, is REMANDED to the AOJ for additional actions.  VA will notify the appellant if further action is required.


FINDING OF FACT

There is present lateral instability of moderate severity affecting each knee that cannot reasonably be dissociated from the Veteran's service-connected disorders of each knee.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate, 20 percent schedular rating for lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for the assignment of a separate, 20 percent schedular rating for lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its directives as outlined in its December 2014 remand is obviated. 

Disability ratings are intended to compensate impairment in earnings capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes (DCs) identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  This same principle is for application in a claim for an increased rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The record reflects that service connection for residuals of a right knee injury was granted by the RO through its rating action of March 1993, at which time a 0 percent rating was assigned under DC 5257.  By its rating decision of May 1999, service connection was established for degenerative joint disease of the left knee, for which a 10 percent rating was assigned under DC 5003-5260, and the rating for right knee disablement was increased from 0 percent to 10 percent under DC 5003-5260.  The claims for increase forming the basis of the instant appeal were determined by the RO to have been received by VA in November 2009.  

The record reflects that the Veteran was afforded a VA medical examination in January 2015 to assess the severity of his service-connected bilateral knee disorder.  In pertinent part, objective evaluation revealed two plus lateral instability of each knee.  On the basis of the record as developed, such cannot reasonably be dissociated from the Veteran's service-connected knee disorders in the absence of competent evidence showing that his instability is unrelated or other than part and parcel of his service incurred bilateral knee disablement.  To that end, separate, 20 percent ratings are found to be for assignment for lateral instability of each knee, pursuant to 38 C.F.R. § 4.71a, DC 5257.  Whether any rating, be it schedular and/or extraschedular, in excess of 20 percent for lateral instability of each knee is to be addressed on remand, if so desired by the Veteran, following which the Board will further consider all remaining issues on appeal.  

To the extent indicated, the appeal is granted.  



ORDER

A separate, 20 percent rating for lateral instability of the right knee is granted, subject to those provisions governing the payment of monetary benefits.  

A separate, 20 percent rating for lateral instability of the left knee is granted, subject to those provisions governing the payment of monetary benefits.  


REMAND

Regarding the issues of whether more than 20 percent schedular and/or extraschedular ratings are warranted for instability of each knee and more than 10 percent ratings for degenerative joint disease and associated limitation of motion of each knee or other residual of a right knee injury are warranted, additional evidentiary development is found to be in order.  Notice is taken that the VA examiner in January 2015 did not specifically consider the Veteran's bilateral knee instability in identifying pain and functional loss or its impact with respect to the Veteran's employability.  Moreover, the VA examiner did not furnish an adequate rationale for his opinion that the Veteran's bilateral knee arthritis did not preclude him from obtaining or maintaining employment and did not reference what, if any, limitations specifically resulted from the bilateral knee instability.  The VA examiner also failed to note what work-related capabilities he had and what limitations existed as a direct result, while noting only that the arthritic component of the bilateral knee disorder was but mild to moderate and referencing the absence of work activity since 2008 due to severe back pain and bilateral lower extremity radiculopathy.  

As for the Veteran's low back disorder, the record indicates that his lumbar spine disorder was last examined by VA in July 2013.  Received thereafter was a private, treatment report, dated in September 2014, in which it was indicated by a private treating medical professional that there had been a significant reduction in range of motion and functionality due to chronic low back pain with radiculopathies, and increasing pain with an overall deterioration in his symptoms.  Given that the foregoing is indicative of an increased level of severity of the claimed lumbar spine disorder, further VA examination is indicated.  

Moreover, the Court has raised concerns about the Board's consideration of all of the Veteran's low back symptoms in applying the analysis under Thun v. Peake, 22 Vet. App. 111, 115 (2008), for extraschedular entitlement to a higher rating.  The Court specifically noted a report of the Veteran's legs giving way periodically; pain as it affects his performance of housework, work, enjoyment of life, concentration, decision-making, sex drive, energy level, relationships with family and friends, and sleep; and symptomatology limiting him to lifting not more than 10 pounds, walking for more than one minute at a time, sitting and standing more than to one to two minutes at a time, or walking, sitting, and standing more than 15 minutes per day.  Specific mention was also made to hearing testimony of the appellant and his wife in September 2014, to the effect that his back condition made it impossible for him to do housework or go shopping.  Whether the foregoing symptoms as reported are consistent or not with medical data of record for the periods at issue and whether pertinent rating criteria encompass those symptoms and manifestations are questions requiring further medical input, prior to the Board's consideration of the question of extraschedular entitlement.  

Also at issue is the question of the Veteran's entitlement to a TDIU prior to April 20, 2013, which the Board finds is inextricably intertwined with the claims for increase remaining at issue and prospective actions of the AOJ in determining the effective dates for the separate, 20 percent evaluations for bilateral knee instability.  In addition, medical input is found to be advisable as to the question of whether service-connected disabilities precluded all substantially gainful work activity prior to April 20, 2013, which should be addressed on remand.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's claims folder.  

2.  Contact the Veteran in writing in order to ascertain whether the Board's actions herein taken in finding the Veteran entitled to separate 20 percent ratings for lateral instability affecting each knee satisfy his appeal involving claims for increase for his bilateral knee disorders.  If so, no further actions need be undertaken.  

If not, then the Veteran should be afforded a VA medical examination involving his knees in order to ascertain the degree of impairment caused by service-connected disablement, including but not limited to degenerative joint disease and associated limitation of motion, as well as lateral instability and any other pertinent manifestation(s).  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's medical history, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing.  All pertinent diagnoses should be fully set forth.  Whether and to what degree pain and functional loss are shown should be fully addressed. Also, the VA examiner should be asked to review the Veteran's symptoms and manifestations, based on both medical and lay evidence, and ascertain whether those symptoms and manifestations are adequately addressed by the applicable rating criteria.  The degree to which these individual knee disabilities preclude gainful employment and the reasons therefor should be fully outlined.  

The AOJ should provide the VA examiner with all pertinent rating criteria for the evaluation of disorder in question under 38 U.S.C.A. § 4.71a (2015).  

3.  Afford the Veteran a VA medical examination for evaluation of the nature and severity of his service-connected lumbar spine disorder.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's medical history, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing. All pertinent diagnoses should be fully set forth and to the extent applicable, questions as to whether and to what degree pain and functional loss are shown should be fully addressed.  

The VA examiner is asked to review and catalogue the pertinent symptoms and manifestations, based on both medical and lay evidence, including but not limited to a report of the Veteran's legs giving way periodically; pain as it affects his performance of housework, work, enjoyment of life, concentration, decision-making, sex drive, energy level, relationships with family and friends, and sleep; symptomatology limiting him to lifting not more than 10 pounds, walking for more than one minute at a time, sitting and standing more than to one to two minutes at a time, or walking, sitting, and standing more than 15 minutes per day; and, as indicated in hearing testimony of the appellant and his wife in September 2014, his back condition making it impossible for him to do housework or go shopping, and ascertain whether those symptoms and manifestations are adequately addressed by the applicable rating criteria.  

The AOJ should provide the VA examiner with all pertinent rating criteria for the evaluation of disorder in question under 38 U.S.C.A. § 4.71a (2015).  

4.  Thereafter, afford the Veteran a VA medical examination in order to ascertain whether service-connected disabilities, alone, precluded his performance of all gainful work activity prior to April 20, 2013.  The Veteran's VA claims folder should be made available to the examiner for use in the study of this case.  That examination should include a detailed review of the Veteran's medical history, as well as a comprehensive clinical evaluation and any and all indicated diagnostic testing.

5.  Lastly, readjudicate the remaining issues on appeal and if any benefit sought is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and afforded a reasonable period for a response, prior to return of the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


